DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ehlert et al. (U.S. Patent Application Publication 2016/0288407) in view of Groitzsch et al. (U.S. Patent Application Publication 2004/0219854).
Ehlert (Figures 1, 2, 8, 9, and 15 and Paragraphs 0025, 0027, 0030, 0039-0042, and 0052-0053) discloses a method for making an elastomeric laminate, the method comprising steps of: providing an elastic strand (120), wherein the elastic strand (necessarily) defines a first cross sectional area in an unstretched state; stretching the elastic strand (i.e. the strand is held in tension), wherein the stretched elastic strand (necessarily) defines a second cross sectional area that is less than the first cross sectional area; advancing a first substrate (112) and a second substrate (116) with the stretched elastic strand between the first substrate and the second substrate; compressing first material of the first substrate and second material of the second substrate together in a bond region having varying thicknesses (i.e. the bond region considered for example the region from one portion of the substrates to another portion of the substrates with the elastic strand therebetween has varying thicknesses of the combined thicknesses of the substrates and elastic strand in one location and the combined thicknesses of only the substrates in other location(s) it being noted there is no requirement in claim 11 of “and to form a bond having varying thicknesses” as in the other independent claims only that the “bond region having varying thicknesses”) by advancing the first substrate, the second substrate, and the stretched elastic strand between a pattern surface (280 of 226) and an ultrasonic horn (208), wherein the pattern surface extends contiguously at relatively high (284) and low (286) elevations across the stretched elastic strand and the first and second substrates, wherein a discrete length of the stretched elastic strand extends through the bond region such that an outer perimeter of the discrete length of the stretched elastic strand is completely surrounded by the first material of the first substrate and the second material of the second substrate; and applying a frictional lock between the discrete length of the elastic strand and the first and second materials by releasing tension from the stretched elastic strand (i.e. widthwise adjacent bonds in the substrates, of a constant thickness, that are close enough together to permanently hold the strand in tension therebetween see Paragraph 0042 and Figure 15).
As to the limitations in claim 11 of “comprising malleable first material and malleable second material” and “allowing the malleable first material and the malleable second material to harden and conform with a cross sectional shape defined by the outer perimeter of the stretched elastic strand”, Ehlert teaches ultrasonic bonding the substrates together without expressly teaching the material of each is malleable wherein it is well understood in the art the material of each is meltable/thermally weldable plastic, i.e. malleable, to embed the strand therebetween by thermally welding, i.e. melt bonding, the substrates together by ultrasound as evidenced by Groitzsch (Paragraphs 0032-0033, 0045, 0093, 0094, 0096, 0099, and 0224).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the first material and the second material taught by Ehlert are malleable for conventional and predictable ultrasonic bonding the substrates together as evidenced by Groitzsch (and including necessarily following the thermal welding allowing the malleable first material and the malleable second material to cool/harden and thereby conform, i.e. to at least be similar, with a cross sectional shape defined by the outer perimeter of the stretched elastic strand).
Regarding claims 12 and 13, Ehlert does not expressly teach how the strand is stretched/tensioned wherein conventional method comprises unwinding the elastic strand from a beam and wherein the step of stretching is performed subsequent to the step of unwinding as taught by Groitzsch (Figure 1 and Paragraphs 0139 and 0162-0169 and including the calender speed is greater than the unwinding speed such that the step of stretching is performed subsequent to the step of unwinding).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the strand is stretched/tensioned as taught by Ehlert comprises unwinding the elastic strand from a beam and wherein the step of stretching is performed subsequent to the step of unwinding as is the conventional and predictable method as evidenced by Groitzsch.
Regarding claim 14, Ehlert teaches the first substrate comprises a first nonwoven and the second substrate comprises a second nonwoven (Paragraph 0025).
Regarding claim 17, Ehlert does not teach away from wherein the elastic strand comprises a decitex of less than about 100.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the elastic strand taught by Ehlert comprises a decitex of less than about 100 as is conventional and predictable decitex for the strand as evidenced by Groitzsch (Paragraph 0070), it being noted in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists (See MPEP 2144.05).
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ehlert and Groitzsch as applied to claims 11-14 and 17 above, and further in view of Hayase et al. (U.S. Patent Application Publication 2010/0076394).
Ehlert and Groitzsch are each described above in full detail.  Ehlert does not expressly teach the elastic strand comprises a filament.  Ehlert does not require any particular thicknesses.  Groitzsch suggests the elastic strand (e.g. having a thickness of 150 µm) comprises a filament/filaments each for example having a thickness of 150 µm or less (Paragraphs 0059 and 0063).  Further, conventional thickness of each of the first and second substrates to form proper folds is 0.7 mm as evidenced by Hayase (Paragraphs 0147 and 0154).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the strand and each of the first and second substrates as taught by Ehlert as modified by Groitzsch comprise a filament having a thickness of 150 µm and a thickness of 0.7 mm, respectively, as is not only conventional as evidenced by Groitzsch and Hayase but to form proper folds as taught by Hayase it being then prima facie obvious the bond region defines a thickness of a thickness of the substrates, i.e. the bond region defines a thickness that is at least 50% greater than a minimum cross sectional thickness of the stretched filament as the thickness of each of the first and second substrates is 0.7 mm, i.e. 700 µm, and much larger than the thickness of the unstretched filament of 150 µm so that the minimum cross sectional thickness of the stretched filament is even less.
Regarding claim 16, ultrasonic bonding as taught by Ehlert as modified by Groitzsch comprises wherein the step of compressing further comprises applying ultrasonic heat to the first material of the first substrate and the second material of the second substrate.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 11,147,717. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-32 of U.S. Patent No. 11,147,717 fully encompass instant claims 1-29.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216. The examiner can normally be reached 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN L GOFF II/Primary Examiner, Art Unit 1746